Bueice, J.
In 1921 the legislature passed chapter 56, Session Laws of 1921, for depositories for public funds, and thereafter the county of Mountrail, under and by virtue of the said law, designated the Farmers State Bank at Sanish, N. D., The Scandinavian American Bank at Van Hook, N. D., and the Blaisdell State Bank at Blaisdell, N. D. as county depositories. Section 2, page 109 of said chapter 56 provides:
“Before any deposit shall be made in any depository by or in behalf of any of the corporations enumerated in § 1 of this act, such depository shall furnish a bond payable to the public corporation making such deposit, in an amount that shall at least equal the largest deposit that may at any time be in such depository; said bond shall be in con*792formity to a form prescribed by tbe Attorney General and tbe amount and sufficiency by tbe board or governing body of sucb corporation.”
This is tbe only provision in tbe act relating to tbe bond. It does not attempt to fix tbe conditions of tbe bond more than to say, tbat there shall be a bond in an amount tbat shall at least equal the largest deposit tbat may at any time be in sucb depository; said bond shall be in conformity to a form prescribed by tbe attorney general, and tbe amount and sufficiency by tbe board or governing body of sucb corporation. Each depository executed with sureties a bond, prepared or approved in form by tbe attorney general, and in amount and sufficiency by tbe board of county commissioners. Tbe bonds are exactly alike and all contain tbe following provisions:
“Provided, further, that tbe said obligee shall give notice to sureties of any default on tbe part of said depository in its obligation hereby secured within ninety days after knowledge of sucb default is bad by sucb obligee. Notice as aforesaid shall be made by depositing in tbe postoffice at tbe principal place of business of tbe obligee a letter, properly stamped and addressed to said sureties, giving notice of sucb default.”
Deposits were duly made in each of tbe depositories by tbe county treasurer of said Mountrail county, and thereafter and on default of tbe obligors, the plaintiff notified Jorgen Olson, John II. Werner and Fred Grams of each default, but did not notify any of tbe sureties on said bonds within ninety days as provided therein. Plaintiff brought action on said bonds, trying tbe same to tbe court without a jury, and tbe court made its findings of facts and conclusions of law in favor of tbe plaintiff in each case, and judgment was duly entered thereon.
Tbe defendant Winfield N. Smart appeals in tbe case of Mountrail County v. Farmers State Bank, tbe defendants E. L. Elam, J. E. Hanold and W. N. Smart appeal in tbe case of Mountrail County v. Scandinavian Bank, and defendants W. N. Smart and J. E. Ilanold appeal in tbe case of Mountrail County v. Blaisdell State Bank. Tbe same question of law is involved in each case. The three cases are briefed and tried as one case and it is stipulated tbat they may be considered as one case in this court.
It is tbe contention of tbe defendants tbat the plaintiff violated tbe provisions in tbe bond, to notify tbe sureties within ninety days after *793any default on tbe part of tbe banks. On page two of tbe respondent’s brief it is admitted that notice of default was not given to tbe sureties within ninety days as provided in tbe bond, but it is tbe contention of tbe respondent that there is a distinction between bonds given by private individuals where both parties have full liberty of contract and bonds given pursuant to a statute as in tbe case at bar, for tbe public benefit. Respondent relies upon tbe case of Western Casualty & Guaranty Ins. Co. v. Muskogee County, 60 Okla. 140, L.R.A.1917B, 977, 159 Pac. 655, and tbe case of St. Louis County v. Security Bank, 75 Minn. 174, 77 N. W. 817. These cases simply bold that when tbe statute has fixed tbe terms and conditions of tbe bond, every one is presumed to know tbe law, and to know that tbe statute has prescribed tbe conditions of tbe bond, and if any provision in tbe bond is in conflict with tbe statute tbe court will read into tbe bond tbe conditions named in tbe statute and tbe sureties are bound thereby.
Tbe Oklahoma case, 60 Okla. 140, L.R.A.1917B, 977, 159 Pac. 655, supra, states specifically: “Tbe statute fixes tbe conditions of tbe depository bond, this law with all its terms no more and no less becomes a part of the bonding contract.” Tbe Minnesota ease states specifically, “That all deposits are to be on demand; and every one is bound to know tbe law.” These cases are not in point for we have no such statute in this state. Counsel for respondent on page 4 of bis brief, after quoting the statute on tbe subject of deposit, states, “It will be noted that tbe statute fails to fix tbe terms, and conditions of tbe bond requiring tbe attorney general to prescribe tbe form thereof.” This is an admission that there is no conflict between the statute and tbe bond. Tbe attorney general is an administrative officer and tbe preparation of tbe contract or bond is an administrative act, and legal because authorized by law.
Prom tbe finding of fact it appears that Jorgen Olsen was president of tbe Parmer’s State Bank of Sanish, tbe Scandinavian Bank, and tbe Blaisdell State Bank, and that tbe defendants John H. Werner, and Pred Grams were officers. That notice as provided in tbe bond was served by registered mail through tbe County Auditor on Jorgen Olsen, John H. Werner and Pred Grams, of said default, on tbe second day of November, 1921. It further appears that the court found as a fact that tbe Parmer’s State Bank of Sanish was in default on July 9, *7941921 thirty-five days after the execution of the bond. That the Scandinavian American Bank was in default in the early fall or late summer of 1921. The checks being presented at that time and payment refused, and again on December 27, 1921, on a check for $1,748.15 and a check for $107.91 on February 8, 1922. That the Blaisdell State Bank was in default on July 25, 1921, Apon a check for $2,000, on September 1, 1921, a check for $616.91, on September 23, 1921, a chock for $467.01. The Farmer’s State Bank refused payment of $116 check on July 9th. Eighteen days later it refused payment on $55 check, five days later it refused payment of a $2,000, fifty days later they refused payment on $700 and in the meantime none of these checks have been paid. Apparently these banks did not honor any chocks issued against them by the county, but nothing was done by the county, until they served notice on the officers of the bank by registered mail on the second day of November, 1921. Notice of default was not served on the defendants E. L. Elam, J. E. Hanold, and Winfield Smart as provided in the bond or at all, except that A. O. Asleson, commissioner of Mountrail county, orally notified Winfield Smart on the fourth day of April, 1922, and without the service of any other notice of any kind. The returns of the sheriff show that the summons and complaint were not served until nearly two years after default in said bonds. The county knew that Jorgen Olsen was president of all three banks, and that each bank was in default within a very short time after the bond was executed. Under § 6677, Comp. Laws 1913, a surety cannot be held beyond the expressed terms of his contract. Sec. 6678, Comp. Laws 1913, a surety contract is interpreted the same as any other contract. Under § 5898, Comp. Laws 1913, the language of a contract is to govern its interpretations, if the language is clear and explicit. Under § 5899, Comp. Laws 1913, if the contract is reduced to writing the intention of the parties is to be ascertained from the writing alone. Section 5901, Comp. Laws 1913, the whole of a contract is to be taken together so as to give effect to every part, if reasonably practicable, each clause helping to interpret the others. There is nothing ambiguous or uncertain in the contract or bonds sued on in this action. The obligee is required to give notice to said sureties of any default on the part of said depository within ninety days after knowledge of said default. This provision is a part *795of tbe contract for tbe benefit of tbe sureties and it was tbe duty of tbe obligee to give tbe notice as therein provided so that tbe sureties might protect themselves. The defaults were exclusively within the knowledge of tbe obligee, and the giving of notice as provided in tbe bond, was not a hardship nor impossible of performance. It was a failure on tbe part of tbe obligee to do something that it -was required and bound to do by its contract and under tbe circumstances, this case is governed by the case of Long v. American Surety Co. 23 N. D. 492, 131 N. W. 41, which is decisive of this case. In this case tbe authorities are cited and reviewed at length, and it specifically holds that where the bond requires notice of any default in any of its terms and conditions, notice must be given to the surety, within the specified time or the sureties are released. In Guarantee Co. of N. A. v. Mechanics’ Sav. Bank & T. Co. 183 U. S. 402, 46 L. ed. 253, 22 Sup. Ct. Rep. 124, the following provision in a contract was held to be a condition precedent, and a failure to give notice released surety. “That the employer shall at once notify the company on his becoming aware of the said employee being engaged in speculation or gambling, or indulging in any disreputable or unlawful habits or pursuits.” Dixie F. Ins. Co. v. American Bonding Co. 162 N. C. 384, 78 S. E. 430; George A. Hormel & Co. v. American Bonding Co. 112 Minn. 288, 33 L.R.A.(N.S.) 513, 128 N. W. 12.
The defendants Jorgen Olsen, John II. Werner, and Bred Grams did not answer in either case. The defendant Winfield N. Smart is entitled to judgment dismissing the case of Mountrail Co. v. Farmers State Bank, as to him with costs, and the defendants Winfield N. Smart, E. L. Elam, J. E. Ilanold are entitled to judgment dismissing the case of Mountrail Co. v. Scandinavian Bank, as to them with costs and the defendants Winfield N. Smart and J. E. Ilanold are entitled to judgment dismissing the case of Mountrail County v. Blaisdell State Bank as to them with costs, it is so ordered.
Nuessle, J., concurs.